United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1408
Issued: June 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 27, 2016 appellant filed a timely appeal from a March 9, 2016 merit decision
and a May 18, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a recurrence of
disability for the period September 22 to December 31, 2014 causally related to her July 11,
2014 employment injury; and (2) whether OWCP properly denied her request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the May 18, 2016 decision. Since the Board’s
jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board may not
consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB
126 (2005).

FACTUAL HISTORY
On July 14, 2014 appellant, then a 32-year-old rural carrier, filed a claim for traumatic
injury (Form CA-1) alleging that on July 11, 2014 she sustained a left knee injury when she
twisted her knee as she attempted to exit her postal vehicle to deliver a package. She stopped
work on July 12, 2014.
On July 21 and September 2, 2014 OWCP received unsigned treatment notes dated
July 16 and August 27, 2014, which noted that patient care had been provided by Whitney R.
Albright, a certified physician assistant at Sandhills Orthopedic & Spine Clinic. Physical
examination of appellant’s left knee revealed swelling, stiffness, and tenderness on palpation.
Appellant was diagnosed with acute meniscal tear and patellar chondromalacia.
On July 24, 2014 OWCP received a duty status report (Form CA-17) dated July 16, 2014,
from Dr. James E. Rice, a Board-certified orthopedic surgeon. Dr. Rice noted a date of injury of
July 11, 2014 and diagnosis of torn meniscus. He recommended that appellant not work until
July 31, 2014.
On September 2, 2014 appellant accepted a limited-duty job offer as a modified rural
carrier.
OWCP received an unsigned September 22, 2014 treatment note, which also noted that
appellant’s care had been provided by Ms. Albright. The note recommended that appellant:
“Continue on light-duty status for two months. Follow up in two months.”
On October 20, 2014 OWCP received a July 29, 2014 left knee magnetic resonance
imaging scan by Dr. Lacey F. Moore, a Board-certified diagnostic radiologist. Dr. Moore noted
no structural derangement, meniscal tear, fracture, or acute bony injury. He observed a diffuse
grade 1 to 2 chondromalacia of the patellofemoral compartment cartilage and very small joint
effusion.
On October 27, 2014 OWCP received a duty status report (Form CA-17) dated
August 27, 2014 from Dr. Rice who recommended that appellant work limited duty on
September 1, 2014 with restrictions.
On November 24, 2014 and January 5, 2015 OWCP received unsigned November 20 and
December 31, 2014 treatment notes, which related that appellant’s care was provided by
Ms. Albright. These notes provided examination findings of tenderness on palpation of the
lateral aspect of the left knee, but no tenderness on the anteromedial or medial aspects.
Appellant was diagnosed with patellar chondromalacia and advised not to work.
Appellant returned to full duty on December 31, 2014.
On February 27, 2015 OWCP received a work status note, also dated November 20,
2014, from Dr. Rice, which indicated that appellant was unable to work until
December 25, 2014.

2

In a March 6, 2015 note, Dr. Rice examined appellant for complaints of left knee medial
joint pain. Upon examination, he observed tenderness on palpation and positive McMurray test.
Dr. Rice diagnosed acute medial meniscus tear, internal derangement of posterior horn of medial
meniscus of the knee, and patellar chondromalacia.
On May 11, 2015 OWCP accepted appellant’s claim for left knee medial meniscus tear.
On May 20, 2015 appellant filed two separate claims for wage-loss compensation (Form
CA-7) alleging that she was unable to work during the periods August 26 to September 1, 2014
and September 22 to December 31, 2014.
By letter dated May 28, 2015, OWCP requested that appellant submit evidence to
establish that she was unable to work during the periods claimed as a result of her July 11, 2014
employment injury. Appellant was afforded 30 days to submit this evidence.
In a narrative letter dated June 12, 2015, Dr. Rice related that in his initial September 22,
2014 note he had erroneously advised that appellant continue light duty for two months. He
clarified that she was off work at that time. Dr. Rice’s office had provided appellant with a work
note that kept her off work from September 22 to November 22, 2014. In fact, appellant was off
work beginning July 29, 2014. Dr. Rice explained that the error was made by his office and that
he would make that correction. He noted that at appellant’s December 31, 2014 appointment,
she expressed that she felt capable of returning to work.
With his June 12, 2015 letter, Dr. Rice also submitted an amended September 22, 2014
examination note, which recommended: “No work at this time. Follow up in two months.
[Appellant] is due to have her baby October 31, [2014] so it will be difficult to follow up in in
one month.” He also resubmitted examination notes dated July 16, August 27, September 22,
November 20, and December 31, 2014 with his electronic signature.
In a decision dated August 3, 2015, OWCP denied appellant’s claim for wage-loss
compensation. It found that the medical reports submitted failed to establish that she was
disabled from work for the period August 26 to December 31, 2014 as a result of her accepted
injury.
On September 16, 2015 OWCP received appellant’s timely request for reconsideration.
In support of this request, appellant submitted a letter from Dr. Rice dated September 15, 2015.
Dr. Rice indicated that she had been seen and treated in his office for a work-related left knee
injury. He explained that, due to appellant’s injury, she was placed off work beginning July 16,
2014 and continued off work on follow-up visits on July 29, August 27, and September 22, 2014.
Dr. Rice indicated that she was seen again in November and December 2014 and remained out of
work. He related that appellant’s medical restrictions, due to her knee problems, were to avoid
further injury.
On October 26, 2015 OWCP contacted the employing establishment regarding
appellant’s work status from September 2 to 21, 2014. It requested that the employing
establishment verify whether she worked the limited-duty job offer she had been offered. By
letter dated October 26, 2015, J.A., a health and human resource management specialist for the
employing establishment, reported that appellant worked the limited-duty job assignment from
3

September 2 to 19, 2014. She noted that appellant stopped work beginning September 22, 2014
based on medical documentation from her treating physician.
By decision dated December 11, 2015, OWCP affirmed in part and modified in part the
August 3, 2015 decision. It determined that appellant was entitled to wage-loss compensation
for the period August 27 to September 1, 2014, because the employing establishment confirmed
that her limited-duty position did not begin until September 2, 2014. However, OWCP affirmed
the decision regarding her claim for disability compensation from September 22 to December 31,
2014 finding that the medical evidence of record failed to sufficiently support a causal
relationship between her inability to work during the above period and her accepted injury.
On January 13, 2016 OWCP spoke with J.A. from the employing establishment who
indicated that appellant had clearance to return to work on December 31, 2014.
On January 28, 2016 OWCP received appellant’s request for reconsideration. Appellant
submitted a treatment note by Dr. Rice dated December 23, 2015. Dr. Rice related her
complaints of left knee pain and noted joint swelling and stiffness on the left knee. Upon
physical examination, he observed tenderness on palpation and positive McMurray test. Dr. Rice
diagnosed internal derangement of the posterior horn of the lateral meniscus of the knee and
patellar chondromalacia. He explained that appellant had a history of left knee problems,
especially with the twisting and driving involved with her job as a rural mail carrier. Dr. Rice
indicated that he discussed the problems she had with her knee when he tried to release her back
to light duty. He reported that spending the majority of the time on appellant’s feet moving mail
and twisting her knee did not help at all, but this was not documented at the time. Dr. Rice
explained that “with [appellant’s] continued problems and increasing history with her knee we
placed her out of work in September to try to avoid further trauma to her knee especially in the
last trimester of pregnancy.”
In a decision dated March 9, 2016, OWCP denied modification of the December 11, 2015
decision. It found that the new December 23, 2015 treatment notes from Dr. Rice did not contain
a rationalized medical opinion explaining why appellant was disabled from work during the
period September 22 to December 31, 2014 as a result of her July 11, 2014 employment injury.
On April 21, 2016 appellant again requested reconsideration. No further evidence was
received.
OWCP denied appellant’s request for reconsideration in a decision dated May 18, 2016.
It found that she neither raised a substantive legal question, nor submitted new and relevant
evidence sufficient to warrant further merit review according to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial

3

Supra note 1.

4

evidence.4 For each period of disability claimed, an employee has the burden of proof to
establish a causal relationship between his or her recurrence of disability and his or her accepted
employment injury.5
OWCP’s implementing regulations define a recurrence of disability as an inability to
work, after an employee has returned to work, caused by a spontaneous change in a medical
condition, which resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment.6 This term also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn, (except when such
withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reduction-inforce) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.7
OWCP’s procedures require that in cases where recurrent disability from work is claimed
within 90 days or less from the first return to duty, the attending physician should describe the
duties which the employee cannot perform and the demonstrated objective medical findings that
form the basis for the renewed disability for work.8
For each period of disability claimed, an employee must establish that he or she was
disabled from work as a result of the accepted employment injury. The Board will not require
OWCP to pay compensation for disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left knee medial meniscus tear as a result of
her July 11, 2014 employment injury. Appellant stopped work and returned to limited duty on
September 2, 2014. She stopped work again on September 22, 2014 and filed a claim for
disability compensation for the period September 22 to December 31, 2014. Appellant’s limitedduty assignment was not withdrawn by the employing establishment. OWCP denied her claim
for wage-loss compensation finding that the evidence failed to establish that she was unable to
work her limited-duty position. The Board finds that appellant has not met her burden of proof
to establish that appellant she a recurrence of disability for the period September 22 to
December 31, 2014.
4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

Dominic M. Descaled, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

6

20 C.F.R. § 10.5(x).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013).

9

Amelia S. Jefferson, 57 ECAB 183 (2005).

5

Because appellant has claimed a recurrence of disability less than 90 days from her first
return to duty, she must submit medical evidence which describes the duties which she cannot
perform and the demonstrated objective medical findings that form the basis for the renewed
disability for work. In cases where recurring disability for work is claimed within 90 days of the
first return to duty, the focus is on disability rather than causal relationship of the accepted
condition(s) to the work injury.10
The only medical reports addressing appellant’s claimed period of disability from
September 22 through December 31, 2014 were medical reports, work status notes, and letters
dated September 22, 2014 to December 23, 2015 from the Sandhills Orthopedic and Spine
Clinic, wherein Dr. Rice was a medical provider. OWCP initially received unsigned treatment
notes dated September 22, November 20, and December 31, 2014, which indicated that
appellant’s care was provided by Ms. Albright, a physician assistant. However, on June 18, 2015
Dr. Rice resubmitted these previously unsigned treatment notes, with his electronic signature.
The initial September 22, 2014 treatment note recommended appellant continue on light
duty for two months. The Board notes that this report failed to establish that she was disabled
from work as of September 22, 2014. To the contrary, this authorized appellant to continue
working light duty. Although Dr. Rice provided a June 12, 2015 letter explaining that the initial
September 22, 2014 note was in error as she was off work during that time, and an amended
September 22, 2014 note that recommended “no work at this time,” he did not provide any
explanation or specify any objective medical findings to support his conclusion that she was
unable to work as of September 22, 2014. Because he failed to provide any medical rationale for
his conclusion, his opinion regarding appellant’s inability to work is of diminished probative
value.11
In a November 20, 2014 note, Dr. Rice further related that appellant was examined for
follow-up of left knee complaints. Upon examination, he observed tenderness on palpation of
the lateral aspect of the left knee, but no tenderness on the anteromedial, or medial aspects.
Dr. Rice diagnosed patellar chondromalacia and related that appellant “reports that her knee is
still bothering her.” He advised that she not work and submitted a work status note which
indicated that she was unable to work until December 23, 2014. Although Dr. Rice opined that
appellant was disabled from work, he failed to provide any medical rationale explaining how her
left knee injury had changed or worsened to the extent that she was unable to work her light-duty
assignment. He merely noted that her knee was still bothering her. The Board has found that
when a physician’s statements regarding an employee’s ability to work consist only of repetition
of the employee’s complaints that he or she hurt too much to work, without objective findings of
disability being shown, the physician has not presented a medical opinion on the issue of
disability.12 Dr. Rice did not provide objective evidence and medical rationale that explained
why appellant was disabled from modified-duty employment from September 22 to
December 31, 2014.
10

Supra note 8.

11

See S.B., Docket No. 13-1162 (issued December 12, 2013).

12

P.D., Docket No. 14-0744 (issued August 6, 2014); G.T., 59 ECAB 447 (2008).

6

Dr. Rice also provided various letters dated September 15 to December 23, 2015
regarding appellant’s wage-loss compensation claim. He explained in a September 15, 2015
letter that, due to her injury, she was placed off work beginning July 16, 2014, and he continued
to place her off work on follow-up visits on July 29, August 27, and September 22, 2014.
Dr. Rice noted that she was seen again in November and December 2014 and remained off work.
In a December 23, 2015 treatment note, he examined appellant again and explained that “with
[appellant’s] continued problems and increasing history with her knee we placed her off work in
September to try to avoid further trauma to her knee especially in the last trimester of
pregnancy.”
Dr. Rice reported that he placed appellant off work in order to avoid future trauma to her
knee, especially during the last trimester of her pregnancy. The Board has found that fear-offuture injury is not compensable under FECA.13 Accordingly, the Board finds that Dr. Rice
failed to provide a sufficiently rationalized medical opinion explaining how or why appellant
was disabled from work for the period September 22 to December 31, 2014 due to objective
medical findings substantiating disability.14 Other reports from Dr. Rice are of limited probative
value regarding her disability compensation claim as they predate the claimed period of
disability or do not otherwise address her claimed period of disability.
The additional diagnostic report from Dr. Moore did not specifically address whether
appellant sustained a recurrence of disability for the period September 22 to December 31, 2014
and was therefore of limited probative value.15
On appeal, appellant alleges that her limited-duty job caused a flare-up in her left knee
injury with swelling, pain, and inflammation. As explained above, however, self-certification of
disability is not sufficient16 and none of the medical reports submitted provided sufficient
objective findings and medical rationale to establish that appellant was unable to work limited
duty for the period September 22 to December 31, 2014. Because appellant did not submit
medical reports providing rationalized medical opinion explaining how or why she was unable to
work light duty for the claimed period of disability, the Board finds that OWCP properly denied
her claim for wage-loss compensation for the period September 22 to December 31, 2014.
The Board finds, however, that the case is not in posture for decision regarding whether
appellant is entitled to any compensation on September 22, November 20, and December 31,
2014 for medical treatment. OWCP procedures provide that wages lost for compensable medical
examination or treatment may be reimbursed.17 A claimant who has returned to work following
an accepted injury or illness may need to undergo examination or treatment and such employee
may be paid compensation for wage loss while obtaining medical services and for a reasonable
13

See Mary Geary, 43 ECAB 300, 309 (1991); Pat Lazzara, 31 ECAB 1169, 1174 (1980).

14

Supra note 8.

15

L.N., Docket No. 16-0566 (issued October 18, 2016).

16

Supra note 10.

17

Supra note 8 at Part 2 -- Claims, Computing Compensation, Chapter 2.901.19 (February 2013).

7

time spent traveling to and from the medical provider’s location.18 As a rule, no more than four
hours of compensation or continuation of pay should be allowed for routine medical
appointments. Longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care.19
The case record contains medical reports that establish that appellant received medical
treatment on September 22, November 20, and December 31, 2014 from Dr. Rice. The case will
be remanded for OWCP to determine whether she is entitled to up to four hours of wage-loss
compensation for these dates. On remand, OWCP shall issue a de novo decision on this issue.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.20
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.21
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.22 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.23 If the request is timely but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.24
ANALYSIS -- ISSUE 2
Appellant requested reconsideration on April 21, 2016 of OWCP’s decision denying her
claim for recurrence of disability for the period September 22 to December 31, 2014.

18

Daniel Hollars, 51 ECAB 355 (2000); Jeffrey R. Davis, 35 ECAB 950 (1984).

19

Supra note 10 at Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (November 1998).

20

5 U.S.C. § 8128(a).

21

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 081569 (issued December 9, 2008).
22

Id. at § 10.607(a).

23

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

24

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

8

The Board finds that appellant failed to show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant did not advance a relevant legal
argument not previously considered by OWCP.
The underlying issue in this case is whether appellant submitted medical evidence
establishing a recurrence of disability from September 22 to December 31, 2014. That is a
medical issue which must be addressed by relevant and pertinent new medical evidence.25
However, appellant did not submit any relevant or pertinent new medical evidence with her
request for reconsideration.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of disability for the period September 22 to December 31, 2014. However, the case is not in
posture for a decision as to whether appellant is entitled to compensation benefits for her
September 22, November 20, and December 31, 2014 medical appointments. The Board also
finds that OWCP properly denied further merit review of her case pursuant to 5 U.S.C.
§ 8128(a).

25

B.G., Docket No. 16-1377 (issued November 22, 2016).

9

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this decision. The May 18, 2016 decision is affirmed.
Issued: June 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

